DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0037], line 2, “…has two guide sticks (77) facing one another” contradicts with figure 5.  As best as understood from the disclosure, the guide sticks (77) are formed on opposite sides of the driving element and are not “facing one another”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
In claim 11, it is not clear exactly what is defined as “a solid prism” or “a hollow prism” and how both prisms are structurally related/linked to the guide housings to define an operable “sliding joint” such that the guide housings can be adjusted relative to one another in a longitudinal direction.  
In claim 16, it is not clear exactly what is defined as “a push profile” with “two hollow prisms” and how this profile is structurally related/linked to the guide housing and other components of the device.  
Note that reference numerals cannot be relied upon to define the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP ‘275 (JP 2008190275 A).

As to claim 11, wherein each sliding joint (62, 64) comprise a solid prism (cross-section of 64) and a hollow prism (cross-section of hollow space defined by guide pieces 62 for receiving 64, figs. 15-16).
As to claim 12, each sliding joint is lockable in at least two positions in a force-fitting and/or positive-locking manner (sliding fit of 64 between guide pieces 62 is a force-fitting; adjustable mounting position provided by elongated mounting holes (6) is a positive-locking manner).
As to claim 14, JP further shows fastening pins (fasteners in elongated mounting holes 6) projecting perpendicularly to the longitudinal direction for mounting the device on a sliding door leaf (50).

As to claim 17, JP shows the combination of a sliding door leaf (50) and the retraction device (fig. 6).
As to claim 18, JP shows a sliding door arrangement with a sliding door (50), a door frame (46) and with two drivers (58, 60) arranged in the door frame, each of which can be coupled to one of the driving element (fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘275.
JP discloses the invention as claimed, including the spring energy accumulator being a tension spring (44).  However, JP does not specify the stiffness of the spring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a spring In re Leshin, 125 USPQ 416.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘275 in view of CN ‘702 (CN 202170702 U).
JP discloses the claimed invention except for a guide carriage with at least one pair of rollers allocated to each guide housing.  Instead, JP uses a pulley (52) running on a guide rail (48) to slide the door leaf.  CN teaches a similar retraction device including a guide carriage (11) with at least one pair of rollers (2, 3) allocated to each guide housing (13, 15) and adapted to slide the door leaf on a guide track (S).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JP with a guide carriage with rollers as taught by CN, so that the retraction device can be adapted to run on a guide track to slide the door leaf.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

DE 102017100250 A1 (DE) shows a retraction device including a carriage connected to a housing, two drivers biased by a spring and movable along a guide way, and a damper providing damping in both direction.
US 2017/0051548 A1 (Wang et al.) shows a two-way retraction device having two driver elements linked by a spring, two roller assemblies for running on a guide track, and damper unit connected between the drivers to provide damping in both the closing and opening directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
March 25, 2022